 ANAHEIM MEMORIAL HOSPITAL161Anaheim Memorial Hospital Association,d/b/a Ana-heim Memorial Hospital and International Unionof Operating Engineers,Local No. 501, AFL-CIO,Petitioner.Case 21-RC-14388December 9, 1976DECISION AND ORDERBy CHAIRMAN MURPHY ANDMEMBERSJENKINS AND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Joseph M. Connorsof the National Labor Relations Board. Followingthe close of the hearing, the Regional Director forRegion 21 transferred this case to the Board fordecision. Thereafter, the Employer filed a brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board, having duly considered the HearingOfficer's rulings made at the hearing, finds they arefree of prejudicial error. They are hereby affirmed.Upon the entire record in this case, and the beeffiled herein, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.No question affecting commerce exists con-cerning the representation of employees within themeaning of Sections 9(c)(1) and 2(6) and (7) of theAct, for the following reason:The Employer is a nonprofit corporation engagedin the operation of an acute, general care hospital inAnaheim, California. The hospital complex consistsof two connected buildings housing the patient-careand related areas, a separate building housing thehospital's administrative offices, gift shop, pharmacy,laboratory, and private doctors' offices, and a fourthstructure, designated as the service building, housingthe boilers and the offices and major equipment ofthe maintenance, or engineering, department. Thereare 240 beds and 12 bassinets. The hospital employsapproximately 725 employees, approximately 400 to450 of whom are service, maintenance, and technicalemployees.Petitioner seeks to represent the approximately 19employees of the engineering department, excludingallother employees. The Employer argues that aseparate unit consisting of such employees is inappro-priate, a position with which we agree.227 NLRB No. 25The maintenance-engineering department operatesunder a department head and three "coordinators"whose supervisory status is in dispute but whichstatus we need not determine. Each of the coordina-tors is in charge of a different aspect of the depart-ment's overall function, which is, as described by thedepartment head, the repair and maintenance ofmechanical and electrical equipment and of thebuilding and grounds and security.A landscape coordinator is responsible for three"maintenance groundspersons" who maintain thelawns, trees, shrubs, parking lots, and other outdoorareas and the necessary equipment. Another coordi-nator is a biomedical equipment technician (BMET),who directs two other BMET's whose chief functionisthemaintenance and repair of the hospital'selectronic medical equipment. The third coordinatoris in charge of a general maintenance pool whichtakes care of all the department's functions notcovered by the other two groups and shares withthem some security functions. This coordinator hasworking under him approximately nine "mainte-nance persons," two maintenance helpers, and twounlicensed engineers. The "maintenance persons"include two employees whose specialty is paintingand two carpenters, all of whom are sometimes calledon to perform other work. Among the other mainte-nance persons, some have acquired skills which makethem "favored" for assignments on electrical work,some on air-conditioning, but all serve as rotatinggeneral maintenance men on evening and night shifts.The unlicensed engineers have different specialties,too,oneworking principally on plumbing andboilers, and the other on air-conditioning, refrigera-tion, and electrical work. Finally, there is a mainte-nance clerk.Minor maintenance work is requested by otherdepartments through the use- of work orders, whichare either phoned in to the maintenance clerk or leftin pickup boxes throughout the hospital to be pickedup by a member of the maintenance pool designatedas the "duty man," who makes rounds about every 2hours. He performs the smaller jobs on the spot, buttakes the work orders for the more difficult jobs backto the service building for assignment by the coordi-nator.Except for the maintenance clerk and the unli-censed engineer who works on boilers, the employeesin the department apparently spend 20 percent or lessof their time in the service building, the balanceperforming maintenance jobs throughout the hospitalpremises. Some of their work involves moving furni-ture and equipment in conjunction with employees ofthe housekeeping department and the departments inwhich the maintenance jobs are located. Althoughthey are supervised principally within the- mainte- 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDnance department, there is some evidence of limiteddirection by, and in some cases temporary assign-ment to, supervisors outside the department.The maintenance department employees have lock-ers inthe service building and apparently report thereat the beginning of the workday, at least on the firstshift when the coordinators are on duty. But they arerequired to punch in and out on the same timeclocksused by all other employees, located in one of themain patient-care buildings. Their first shift corres-ponds to the regular shift for most of the service andtechnical employees of the hospital. Since the mainte-nance function must be manned 24 hours a day,however, members of the maintenance pool (thoughusually not the other employees in the department)regularly rotate to the evening and night shifts, oneemployee at a time.The hospital's wage rate system, into which themaintenance department is integrated, has 33 grades.The BMET's and the unlicensed engineers are ingrade 18, along with X-ray technicians and medicalphotographer. The maintenance persons and mainte-nancehelpers occupy grade 13, which grade currentlycontains no employees outside of the maintenancedepartment.' The maintenance groundspersons sharegrade 7 with PBX operator, medical records clerk,and unit secretary. The maintenance clerk occupiesgrade 6, as do assistant EKG technician and duplicat-ing machine operator.The employees in question receive the same fringebenefits as other employees, use the same cafeteriaand parking lot, and their personnel matters areadministered centrally.With respect to hiring, firing,promotions, and transfers, there is a sharing ofresponsibility among the department head, the per-sonnel department, and the assistant administrator ofthe hospital, although the department head appearsto have the operative authority with regard to hiring,firing,and transfers. Several employees have goneinto the maintenance department by the transferroute, pursuant to an overall hospital policy of givingpreference to current employees for interdepartmen-tal transfers..All the department employees except the clerk areissueduniforms,one type for the maintenancepersons, helpers, and unlicensed engineers, a slightlydifferent type for the BMET's, and a color variationfor the groundspersons. The BMET's rarely if everwear their uniforms, and the groundspersons oftenwear cutoff jeans and tee shirts or no shirts in hotweather. The hospital provides wearing apparel toservice and technical employees in other depart-ments. There is evidence that some of the - mainte-nance department employees, apparently the mem-bers of the general maintenance crew, were told thatitwas preferred or they were required to have theirown pouches of basic handtools.None of the jobs in the maintenance departmentrequire a certification, license, or formal apprentice-ship. Although the formal job descriptions of both theunlicensed engineers and the maintenance personsmention journeyman status in a trade as a prerequi-site,the testimony is to the effect that this wasinterpreted to mean merely sufficient skill to performthe jobs required of them. In fact, the unlicensedengineers and the painting and carpentry mainte-nance persons are experienced and skilled in theirspecialties.The unlicensed engineer, who specializesin electrical work, air-conditioning, and refrigeration,has completed a basic course in these trades, but suchformal training is not required. On the other hand, adocument issued by the department head indicatescertain course requirements for promotion frommaintenance person to unlicensed engineer.The nonspecialist maintenance persons are consid-ered to be skilled in general maintenance, and themaintenance helpers, who are in the same pay grade,are considered semiskilled. Within each grade, how-ever, there are wage steps earned through experience,and the helpers apparently become maintenancepersons as they advance their skills through on-the-job training.The BMET's are both skilled and heavily schooledinelectronicsand- occupy, with the unlicensedengineers, the highest grade in the department.Neither the groundsperson nor the clerk position hasany particular skill or educational status requirement,although the formal job descriptions mention somegeneralized knowledge and ability, and some highschool work or experience equivalence.A number of collective-bargaining agreementsintroduced into evidence failed to establish anyconsistent area pattern of bargaining with respect tomaintenance department units. The number of con-tracts in which the recognized bargaining unit includ-ed both service and maintenance employees predomi-nated, but there were also a number of instanceswhere the unit was limited to engineering or mainte-nance employees or where such employees wereexcluded from a larger unit. There were few if anyagreements,2 however, where a maintenance depart-IInbetween grades 13 and 18 are various technicians,executivetechnician,dietitian,RN II, physicaltherapist (experienced), clinician,secretaries, and instructor,accountant,and social worker classificationscoordinating RN, medical technologist, and pharmacist.Above grade18, only 6 ofthe possible 15 grades arecurrently occupied by2Notalltheagreementsare self-explanatoryas to the functionsjob classifications. These include,in ascendingorder, cytologist, staffRN,performed by the employees in the unit,and no testimony was adducednuclearmedicine technician,ultrasoundtechnician,specialprocedurewhich filledin the gaps ANAHEIM MEMORIAL HOSPITAL163ment of the scope under consideration here wasrecognized as a separate unit.We are not persuaded that the employees in thismaintenancedepartment have a strong enoughseparatecommunity of interest to warrant finding, inthe face of the general congressional admonitionsagainst proliferation of units, that they constitute aseparate appropriate unit.3 These employees arediverse intheir types as well as theirlevelsof skills.Their rates of pay encompass a broad spectrumwithin the overall wage system of the hospital. Theircontact with other employees is probablyat least assignificant as those of most hospital employees withother employees outside their immediate depart-ments.These factors, considered in light of the recordas a whole, are not counterbalanced by any factors ofsufficient weight to justify granting to these employ-ees theprivilege, denied to skilled employees in otherdepartments, of separate bargaining status.4 As thePetitionerhas indicated that it does not wish toparticipatein an electionin a different or larger unit,we shall dismissthe petition herein.ORDERIt is hereby ordered that the petition in Case 21-RC-14388 be, and it hereby is, dismissed.CHAIRMAN MURPHY, dissenting:Idisagree with my colleagues' finding that the unitrequested by the Petitioner is inappropriate. In myview, the record amply establishes that the Employ-er'smaintenance-engineering department employeespossess a sufficiently strong separate community ofinterest to warrant a finding that they constitute anappropriate unit for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.The unit sought by the Petitioner includes allemployees in all job classifications in the Employer'smaintenance department. This department currentlyconsists of two biomedical equipment technicians(BMET), two unlicensed engineers, nine hospitalmaintenance persons, two maintenance helpers, threemaintenance groundspersons, and one maintenanceclerk.The maintenance department is generallyresponsiblefor the Employer's heating, cooling,grounds, and electrical systems and for the perfor-mance of minor maintenance and preventive mainte-nance throughout the entire hospital. It operatesunder the overall direction of a department head whohas the authority to hire, fire, and discipline thedepartment's employees. Reporting to the depart-3 SeeTheJewish HospitalAssociationofCincinnatt d/b/a Jewish Hospitalof Cincinnati.223 NLRB 614,616 (1976)4/d at 6175The factthat some of the maintenanceworkers, such as the groundsper-sons and BMET's, frequently do not weartheir uniforms itself distinguishesthemfrom other hospital service employees who regularly wear uniforms.ment head are three "coordinators," each in charge ofa different aspect of the department's overall func-tions.Thus, there is a BMET coordinator whooversees the maintenance and repair of the Employ-er's electronic medical equipment; a landscape coor-dinator who oversees the maintenance of the outdoorgrounds, including lawns, trees, shrubs, and parkinglots; and a general maintenance coordinator who isresponsible for the general maintenance pool whichtakes care of the heating, cooling, and electricalsystems and provides other repair and maintenancefunctions not provided by the other two groups.The maintenance department is located in a sepa-rate building, designated as the service building,which is not used by any other employees. Thisbuilding houses the boilers and other major mainte-nance equipment, the lockers for the maintenancedepartment employees, and the offices of the mainte-nance supervisors. Although the maintenance depart-ment employees punch a common clock at one of theEmployer's other facilities, they report to the servicebuilding to obtain their work assignments and theirtools and to change their clothes. In this regard, themaintenance department employees are issued uni-forms which are distinctly different from the uni-forms issued to other hospital personnel.5Although the Employer encourages permanenttransfers into the department, there is no evidence oftransfers out of the unit, nor of interchange betweenemployees in that department and employees in anyother department. There also is no significant evi-dence that supervisors outside the department directthe work of the maintenance department employees.In my judgment, the foregoing factors establish thatthemaintenance department employees enjoy asufficiently separate community of interest to warranttheir recognition as a separate bargaining unit. Thefact that there are also similarities between theseemployees and other service employees of the Em-ployer does not justify a finding that the maintenancedepartment here is an inappropriate unit. Indeed, infinding the unit inappropriate the majority reliesprimarily on "the general congressional admonitionsagainst proliferation of units" in the health careindustry. I have previously expressed my disagree-ment with the premise that the legislative history ofthehealth care amendments precludes us fromfinding a maintenance department unit appropriatewhere the facts show that the employees in suchdepartment enjoy a separate community of interest.6Iadhere to that position and would find, therefore,8Shriners Hospitals for Crippled Children,217 NLRB 806 (1975) And seeRiversideMethodist Hospital,223 NLRB 1084 (1976), and JewishHospitalAssociation of Cincinnati d/b/a Jewish Hospital ofCincinnatt,223 NLRB 614(1976) 164DECISIONSOF NATIONALLABOR RELATIONS BOARDthat themaintenance-engineenng department unitunit for purposes of collective bargaining within therequested by the Petitioner constitutes an appropriatemeaning of Section 9(b) of the Act.